Citation Nr: 0517858	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-11 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee meniscectomy, evaluated as 30 percent disabling 
prior to August 18, 2004.

2.  Entitlement to service connection for a left knee 
retropatellar pain syndrome, claimed as secondary to 
residuals of a right knee meniscectomy.

3.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to residuals of a right knee 
meniscectomy.


REPRESENTATION

Veteran represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the RO, 
which, in relevant part, denied the veteran's claims for a 
disability rating in excess of 30 percent for his 
postoperative right knee meniscectomy and service connection 
for left knee retropatellar pain syndrome secondary to 
postoperative right knee meniscectomy.  The veteran filed a 
timely appeal as to these adverse determinations.

This matter also comes before the Board on appeal from a 
March 2004 rating decision of the RO, which denied the 
veteran's claim of service connection for a left hip disorder 
secondary to postoperative right knee meniscectomy.  The 
veteran perfected his appeal in February 2005 as to this 
adverse determination.  

The Board observes that in October 2004, the RO issued a 
rating decision in which it recharacterized the veteran's 
right knee disorder from postoperative right knee 
meniscectomy to a right total knee replacement, following the 
veteran's surgery for this procedure in August 2004.  In the 
October 2004 rating decision, the RO assigned a temporary 
total (100 percent) rating under the provisions of 38 C.F.R. 
§ 4.30 from August 18, 2004, the date of the veteran's right 
knee surgery, to October 1, 2005, the end of the one-year 
convalescent period, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5055, relevant to the evaluation of knee 
replacement.  As the veteran is presently assigned the 
maximum schedular rating for his right knee disability, the 
Board will only address the disability level of the veteran's 
right knee disability during the appeal period prior to the 
August 18, 2004 surgery, at which time the veteran's right 
knee disability was rated as 30 percent disabling.  The issue 
on appeal is phrased accordingly.  

Also, the Board observes that in a rating decision dated in 
December 1993, the RO originally denied the veteran's claim 
for service connection for a left knee disability.  When the 
veteran again claimed entitlement to this benefit in May 
2003, the RO issued a rating decision dated in July 2003 
again denying this claim on the merits.  The Board finds that 
this approach was proper, particularly as the January 1994 RO 
letter notifying the veteran of the December 1993 rating 
decision did not reference the left knee disability, and thus 
did not provide the veteran with notice of his appellate 
rights as to the denial of service connection for a left knee 
disability.  As such, the December 1993 rating decision was 
not a final decision as to the issue of service connection 
for a left knee disability, and the provisions of 38 C.F.R. 
§ 3.156(a) (2004), relating to the need for new and material 
evidence to reopen a previously-denied and final claim, were 
not for application.  Thus, the Board has phrased the issue 
on appeal accordingly.

In January 2005, the veteran testified at a hearing at the RO 
held via videoconference before the undersigned, who has been 
designated to make the final disposition in this case.

The issues of the veteran's entitlement to service connection 
for a left knee retropatellar pain syndrome and a left hip 
disorder, both claimed as secondary to residuals of a right 
knee meniscectomy, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.
 
2.  Prior to August 18, 2004, the veteran's right knee 
disorder is shown to be manifested by severe lateral 
instability, severe degenerative arthritis confirmed by X-
ray, and limitation of motion (4 degrees of extension and 100 
degrees of flexion) accompanied by pain. 


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of an 
evaluation in excess of 30 percent for the residuals of a 
right knee meniscectomy, based on recurrent subluxation and 
lateral instability, prior to August 18, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 5257 (2004).

2.  The criteria for the assignment of a separate 10 percent 
rating for the residuals of a right knee meniscectomy, based 
on arthritis with limitation of motion, prior to August 18, 
2004, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107  
(West 2002); 38 C.F.R. §§  3.159, 3.321, 4.1-4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)).  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been promulgated.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  The Board 
notes that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in May 2003.   Thus, the provisions of the VCAA 
are applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

A.  Duty to Notify

The veteran was provided adequate notice as to the evidence 
needed to substantiate his increased rating claim, as well as 
notice of the specific legal criteria necessary to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial rating decision dated in July 
2003, in the statement of the case issued in March 2004, in 
the supplemental statement of the case issued in October 
2004, and at the time of the veteran's hearing before the 
undersigned in January 2005, have provided the veteran with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his 
increased rating claim.  

Furthermore, the Board observes that in a VCAA letter mailed 
to the veteran in June 2003, the RO provided him with 
detailed information about the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  

In so doing and consistent with 38 U.S.C.A. §5103(a) and 38 
C.F.R. §3.159 (b), VA has satisfied the notice requirements 
to:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence the VA will seek to provide; (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant 
should "give us everything you got pertaining to your 
claim."  (This new "fourth element" of the notice 
requirement is derived from the language of 38 C.F.R. § 3.159 
(b) (1).)  The Board finds, therefore, that such documents 
are in compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, the veteran and his representative plainly show 
through their statements and submissions of evidence that the 
veteran understands the nature of the evidence needed to 
substantiate his increased rating claim.  As the RO has 
completely developed the record, the requirement that the RO 
explain the respective responsibility of VA and the veteran 
to provide evidence has been met.  The Board concludes that 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

B.  Duty to Assist

Relevant to VA's duty to assist, the Board finds that all 
relevant facts have been properly developed with respect to 
the issue on appeal, and that all relevant evidence necessary 
for an equitable resolution of this issue has been identified 
and obtained.  The RO has obtained private and VA treatment 
records, as identified by the veteran.  Additionally, in 
connection with his claim the veteran was afforded a VA 
examination in June 2003, for the purpose of evaluating the 
nature and severity of his right knee disability.  In January 
2005, the veteran was afforded a personal hearing held before 
the undersigned, and a transcript of his testimony has been 
added to the claims file.  Thus, VA has obtained all 
pertinent records regarding the issue on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his increased rating claim.  The Board is not 
aware of any additional relevant evidence that is available 
in connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

II.  Merits of the Increased Rating Claim

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right knee disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2004).

As noted previously in the Introduction, the Board will 
address only the issue of an increased rating for the 
veteran's residuals of a right knee meniscectomy prior to 
August 18, 2004, as this disability has been rated as 100 
percent disabling at all times since that date.  Evidence 
relevant to the severity of the veteran's right knee disorder 
prior to August 18, 2004 includes the report of a VA 
examination conducted in June 2003.  At that time, the 
veteran complained of pain, weakness and instability in the 
right knee.  He reported that he had almost fallen on two 
occasions, and in January 2003 he fell down the stairs when 
his right knee gave out.  He stated that he took medication 
daily to keep the pain in the knee at a dull ache to allow 
him to function.  He reported that the pain level was 4 or 5 
out of 10, with 10 being the worst, with flare-ups of pain to 
8 out of 10, lasting from a few seconds to 15 or 20 minutes.  
The veteran reported that flare-ups occurred frequently 
throughout the day.  He stated that climbing stairs worsened 
the pain, and that he was unable to squat or do knee bends of 
any kind.  He reported that he had a knee brace, but did not 
use it because it compressed his knee and caused more pain.  
He reported that he could not participate in any sports, and 
had to use care when entering or exiting the shower.

On physical examination, the right knee had lateral bowing.  
He walked with a slight limp on the right.  There was no 
redness, edema, skin color changes, deformity, muscle 
atrophy, tenderness on palpation or doughy enlargement.  
Lateral mobility was stiff but there was no laxity or 
crepitus noted.  The veteran denied pain or locking with the 
examination.  Range of motion testing showed extension to 
zero degrees and flexion to 100 degrees, without pain.  X-
rays showed severe degenerative osteoarthritis of the right 
knee, and the examiner rendered a diagnosis of same, with 
decreased range of motion.

VA outpatient records show various complaints relevant to the 
right knee in 2004, leading up to a total right knee 
replacement on August 18, 2004.  Of note is the report of a 
VA orthopedic consultation conducted in May 2004.  At that 
time, the veteran complained of swelling in the right knee, 
as well as a lot of difficulty going up and down stairs.  On 
examination, range of motion testing showed extension to 20 
degrees and flexion to 115 degrees.  An extensive amount of 
crepitation was noted during patellofemoral joint motion.  
There was some instability with valgus stress testing of the 
knee on the medical side, and joint lines were tender.  The 
examiner rendered a diagnosis of "quite advanced 
degenerative arthritis in the right knee."  He indicated 
that the only satisfactory treatment would be a total knee 
replacement.

At the time of a VA orthopedic consultation in July 2004, 
range of motion testing of the right knee showed extension to 
4 degrees and flexion to 100 degrees, with pain and 
subpatellar crepitation.  There was also laxity noted with 
Lachman's test.

VA x-rays taken of the veteran's right knee on August 16, 
2004, just prior to the knee surgery, showed severe 
degenerative osteoarthritic changes with tibial subluxation 
of the distal end of the right femur.  There was also 
chondromalacia patella of the right knee.

In January 2005, in a videoconference hearing, the veteran 
testified that prior to his August 2004 surgery, he had 
difficulty going up and down stairs and had to always be 
careful how he walked.  He stated that his right knee 
sometimes twisted and became swollen, and that he was unable 
to do yard work.  He also indicated that his knee was painful 
and caused him to limit the distance and amount of time he 
walked.

Prior to August 18, 2004, the veteran's right knee disability 
was rated as 30 percent disabling under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (2004).  Under this 
code, a 30 percent rating is warranted when the evidence 
shows severe subluxation or lateral instability.  The Board 
finds that the evidence shows that, prior to August 18, 2004, 
the veteran's right knee disorder was manifested by severe 
instability, confirmed on testing by examiners, and thus 
warranted a 30 percent rating under DC 5257.  However, as a 
30 percent rating is the maximum rating contemplated under DC 
5257, a rating in excess of 30 percent is not available under 
the code.

The Board observes that the record contains several confirmed 
diagnoses of degenerative arthritis of the right knee prior 
to August 18, 2004.  In this regard, it is noted that 
separate ratings may be assigned for instability of a knee 
(DC 5257) and for arthritis with limitation of motion of a 
knee (DCs 5003-5010).  VAOPGCPREC 23-97 (July 1, 1997), 
published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98 
(August 14, 1998), published at 63 Fed. Reg. 56,704 (1998).  

The Board proceeds to consider whether a separate rating is 
warranted for arthritis with limitation of motion of a knee 
under 38 C.F.R. § 4.71a, DCs 5003-5010.  VAOPGCPREC 23-97 and 
9-98.  

Arthritis, due to trauma, substantiated by X-ray findings are 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  
Degenerative arthritis established by X-ray findings are 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint; limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, DC 5260.  

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, DC 5261.  

In regard to limitation of motion, a review of the medical 
evidence prior to August 18, 2004 shows that the veteran's 
right leg flexion ranged from 100 degrees to 115 degrees.  
Thus, his limitation of flexion does not meet the criteria 
for a compensable rating under DC 5260.  Further, regarding 
right leg extension, it ranged from zero degrees in June 
2003, 20 degrees in May 2004, and 4 degrees in July 2004.  
Thus, his limitation of extension on two of three occasions, 
to include that immediately preceding his August 18, 2004 
knee surgery, does not meet the criteria for a compensable 
rating under DC 5261, while on one occasion in between it met 
the criteria for a 30 percent rating under the code.  The 
Board finds that, overall, during the period in question the 
veteran's right leg limitation of extension most closely 
approximated the level of severity contemplated for a 
noncompensable rating under DC 5261.  This is based on the 
facts that full or nearly full extension was shown more often 
than not and that on the one occasion where the limitation 
was to 20 degrees it was subsequently tested and shown to be 
4 degrees in the month prior to the knee surgery.  In short, 
the objective range of motion findings in the record 
demonstrate that the veteran has not met the criteria for a 
compensable rating under either DC 5260 or DC 5261.  

The Board has considered the veteran's testimony as to the 
impact of his right knee pain, limitation of motion, and 
flare-ups on his activities of daily living, to include the 
difficulties in walking up and down steps, performing yard 
work, participating in sports, and showering.  At the time of 
the VA examination in June 2003, as noted, the examiner took 
into consideration the veteran's knee pain on motion; 
however, the findings do not approximate the criteria for an 
increased rating under DC 5260 or DC 5261.  The subsequent 
clinical findings in May 2004 and July 2004 with regard to 
knee range of motion also were indicative of restricted 
extension and flexion, but the examiners did not comment upon 
the impact of pain on use of the knee joint.  In short, there 
is no objective evidence to show that pain on use or during 
flare-ups results in additional functional limitation to the 
extent that the right knee disability would be 10 percent 
disabling under the limitation-of-motion codes (i.e., flexion 
limited to 45 degrees or extension limited to 10 degrees).  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Regardless of the foregoing discussion, as previously noted 
when the limitation of motion of the right knee joint is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for that joint, particularly 
when there is satisfactory evidence of painful motion, as in 
this case.  38 C.F.R. § 4.71a, DC 5003.  Accordingly, the 
Board finds that the evidence supports the assignment of a 
separate evaluation of 10 percent for arthritis with 
limitation of motion, under DC 5003.  

In that regard, the Board has also considered whether 
separate ratings may be assigned under DC 5260 (leg 
limitation of flexion) and DC 5261 (leg limitation of 
extension) for disability of the same knee joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  However, the assignment of a separate 10 percent 
rating for arthritis with limitation of motion of the right 
knee joint is made under 38 C.F.R. § 4.71a, DC 5003, not DC 
5260 or DC 5261.  Further, DC 5003 provides for the 
application of a 10 percent rating for each major joint 
affected by limitation of motion; it does not provide for a 
10 percent rating for each limitation of movement of the 
joint, such as loss of knee flexion and extension.  

Furthermore, the Board has considered whether the veteran is 
entitled to a rating in excess of 30 percent prior to August 
18, 2004 under the provisions of other potentially relevant 
criteria.  In light of the veteran's meniscectomy, the Board 
has considered the application of DC 5258, for dislocated 
semilunar cartilage, and DC 5259, for symptomatic removal of 
semilunar cartilage.  However, as both of these codes allow 
for maximum ratings less than 30 percent, an increased rating 
could not be awarded under either of these codes.

Consideration has also been given to the potential 
application of other various provisions of 38 C.F.R. Parts 3 
and 4 (2004).  However, the Board finds no basis upon which 
to assign a higher or separation disability evaluation.  
There is, for instance, no objective evidence of neurologic 
involvement associated with the service-connected right knee 
disability.  Moreover, no other diagnostic codes are shown to 
be applicable based on the nature of the symptoms complained 
of by the veteran and documented in the medical evidence of 
record.  

In sum, the Board finds that an increased schedular rating 
for the veteran's service-connected right knee disability, 
evaluated on the basis of recurrent subluxation or lateral 
instability, is not warranted in this case.  As the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent on that particular basis, the 
benefit-of-the-doubt rule does not apply, and the claim to 
this extent must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  However, the Board does 
find that there is a basis for the assignment of a separate 
rating of 10 percent for right knee arthritis with limitation 
of motion of the joint.  38 U.S.C.A. § 5107(a).  

In reaching the foregoing decision, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2004).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization during the period in question.  Moreover, 
while this disability may have an adverse effect upon 
employment, as noted by the veteran, it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  Accordingly, with the lack of evidence 
showing unusual disability not contemplated by the Rating 
Schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321, is not warranted. 


ORDER

An increased evaluation for residuals of a right knee 
meniscectomy, rated on the basis of recurrent subluxation or 
lateral instability, prior to August 18, 2004, is denied.  

A separate evaluation of 10 percent for residuals of a right 
knee meniscectomy, rated on the basis of X-ray evidence of 
arthritis with limitation of motion, prior to August 18, 
2004, is granted.




REMAND

The Board now turns to the veteran's claims of entitlement to 
service connection for left knee retropatellar pain syndrome 
and a left hip disorder, both claimed as secondary to 
residuals of a right knee meniscectomy.  In reviewing the 
evidence pertaining to these claims, the Board observes that 
the only medical opinion which directly addresses the 
relationship between the veteran's left knee and left hip 
disorders, on the one hand, and his right knee disorder, on 
the other hand, is a February 2004 opinion by a VA examiner.  
At that time, following a claims file review and an 
examination of the veteran, the examiner opined as follows:

Musculo skeletal Pain, left knee and left 
hip, secondary to abnormal gait and 
altered weightbearing, placing more 
stress on the left lower extremity due to 
the condition of his right knee.  No 
major joint arthritis of the left hip or 
knee which could be attributed to the 
right knee condition.  The noted patello-
tibial changes on the knee x-ray are not 
specifically due to right knee condition, 
but to previously diagnosed patello-
femoral pain syndrome.

The Board finds that this opinion is ambiguous and requires 
clarification.  It is unclear from the diagnoses whether or 
not the veteran currently has left knee and left hip 
disorders, beyond the manifestation of pain resulting from an 
altered gait due to the right knee condition.  For example, 
does the veteran currently have a diagnosed left knee 
patellofemoral pain syndrome, and if so, is it in fact 
related to a previous patellofemoral pain syndrome of the 
right knee?  In this regard, the Board observes that VA does 
not generally grant service connection for symptoms alone, 
such as musculoskeletal pain, without an identified basis for 
those symptoms.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted"); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  The Board also notes that clinical findings on 
the February 2004 VA examination include degenerative 
spurring at the tibial spine and upper pole of the left 
patella, pain on flexion of the left hip, and a 
hyperpigmented, slightly depressed and adherent scar over the 
left hip.  It is important to consider, in cases such as 
this, whether or not a symptom is a manifestation of a 
syndrome that (1) is a clinical diagnosis accepted by VA, and 
(2) is shown by the evidence to be the result of service or 
service-connected disability.

Therefore, it is the Board's judgment to remand this claim to 
the RO with instructions that the veteran be scheduled for a 
new VA orthopedic examination and that the examiner provide 
an opinion as to whether there are any current left knee and 
left hip disorders that are either caused or aggravated by 
his service-connected right knee disorder.  See 38 C.F.R. § 
3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), (holding that when aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service connected condition, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation). 

Therefore, the case is REMANDED to the RO via the AMC in 
Washington, DC., for the following development:

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of any 
current left knee and left hip disorders.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Any and all 
tests deemed necessary by the examiner 
for a full evaluation should be 
accomplished.  Following this examination 
and claims file review, the examiner 
should render an opinion as to the 
likelihood that any currently present 
left knee disorder or left hip disorder 
was either caused or aggravated (i.e., 
permanently worsened) by the service-
connected right knee disability.  In so 
opining, the examiner is requested to 
ascertain whether or not any left knee or 
left hip symptoms (e.g., pain) are a 
manifestation of a syndrome that is a 
clinical diagnosis accepted by VA.  
Further, the examiner's attention is 
directed to the VA examination report of 
February 2004 and the opinion given 
therein.  A complete rationale for any 
opinion offered should be provided.

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should 
readjudicate the issues of the veteran's 
entitlement to service connection for 
left knee retropatellar pain syndrome and 
a left hip disorder, both claimed as 
secondary to residuals of a right knee 
meniscectomy.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


